PER CURIAM.
Reversed, with costs, and remanded to District Court; with directions to enter a judgment against the appellee, Nelson E. Johnson, as receiver of the Atlantic, Pacific & Gulf Oil Company, for the sum of 2 cents per gallon for each gallon of gasoline received for sale by him in the state of Missouri as such receiver, less 3 per cent, of such gallonage as shrinkage; said sum to bear interest according to law, and said judgment to be classed as an operating expense of said receiver and to be given priority according to law, pursuant to stipulation of parties.